Appeal by the defendant from two judgments of the County Court, Westchester County (Angiolillo, J.), both rendered January 6, 1997, convicting him of criminal possession of a weapon in the third degree under Indictment No. 96-00130, and criminal possession of a controlled substance in the fourth degree under Superior Court Information No. 96-01407, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have also considered the defendant’s contentions raised in his pro se brief and find that there are no non-frivolous issues which could be raised on appeal. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.